Citation Nr: 0843750	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for congestive heart 
failure.

4.  Entitlement to service connection for chronic adjustment 
disorder (claimed as depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1976.  This case comes to the Board of Veterans Appeals 
(Board) from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The Board remanded all of the 
claims in a July 2008 decision and the subject of that 
remand, a videoconference hearing, is the subject of this 
remand as well.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded the claims in a July 2008 decision in 
order for the veteran to have the benefit of a requested 
videoconference hearing before a Veterans Law Judge.  The 
veteran was scheduled for such a hearing but called the day 
after the hearing was scheduled and stated that he had not 
received notification of the hearing date and time until his 
representative called him 30 minutes prior to the hearing.  
He was unable to attend the hearing on such short notice and 
the RO determined that the notification letter had been sent 
to the wrong address.  As the veteran has indicated good 
cause for not showing up to the hearing as scheduled, another 
hearing shall be afforded the veteran and the veteran should 
be notified of the hearing date and time at his most recent 
address.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

